 


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

    WILLIAM KEEFE, BRADLEY J. SCHMITZ,
    MALIA LAPORTA, P.S., M.S., MICHAEL
    O’GRADY, I.O., A.O., AND M.O.,
                                                       Case No. 17-cv-177-jdp
           Plaintiffs,

      v.

    SCOTT WALKER, BRAD SCHIMEL,
    MARQUETTE COUNTY CHILD SUPPORT
    IV-D AGENCY, PAM UNGER, BERNARD
    N. BULT, JOSEPH R. KONRATH, CHAD
    HENDEE, MARQUETTE COUNTY
    SHERIFF DEPARTMENTS, JOANNE
    KLOPPENBURG, JOSEPH RUF III,
    ALAN J. WHITE, SUSAN K. RAIMER,
    COLUMBIA COUNTY CHILD SUPPORT
    IV-D AGENCY, MARATHON COUNTY
    CHILD SUPPORT IV-D AGENCY, SCOTT
    CORBETT, TAMMY LEVIT-JONES AND
    TIMOTHY C. HENNEY,

           Defendants.


                              JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.


           /s/                                                3/13/2019
           Peter Oppeneer, Clerk of Court                     Date




 
